Citation Nr: 0004203	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during a private hospitalization 
beginning on March 1, 1994.

2.  Entitlement to payment or reimbursement of unauthorized 
private outpatient treatment rendered on April 22, 1994.

3.  Entitlement to payment or reimbursement of unauthorized 
private outpatient treatment rendered on May 2, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran had active service from August 1939 to January 
1946, and from March 1947 to August 1947.

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from March 1994, November 
1994 and December 1994 determinations of the Bay Pines, 
Florida Department of Veterans Affairs Medical Center 
(hereinafter "VAMC").  The March 1994 determination denied 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during a private hospitalization 
beginning on March 1, 1994.  The November 1994 determination 
denied entitlement to payment or reimbursement of 
unauthorized private outpatient treatment rendered on May 2, 
1994.  The December 1994 determination denied entitlement to 
payment or reimbursement of unauthorized private outpatient 
treatment rendered on April 22, 1994.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.

In May 1997, the Board remanded this case to the RO to 
schedule the veteran a personal hearing before a member of 
the Board sitting at the RO.  The veteran was scheduled for a 
personal hearing before a member of the Board at the RO in 
July 1999.  However, in a statement dated in June 1999, the 
veteran notified the RO that he no longer desired a personal 
hearing.  The veteran was scheduled for a subsequent personal 
hearing before a member of the Board sitting at the RO in 
September 1999, but he failed to appear for that hearing.

The issues of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred during a private 
hospitalization beginning on March 1, 1994, and entitlement 
to payment or reimbursement of unauthorized private 
outpatient treatment rendered on May 2, 1994, are the subject 
of the remand portion of this decision.


FINDINGS OF FACT

1.  Service connection is effect for complete paralysis of 
the right ulnar nerve, evaluated as 60 percent disabling; 
traumatic encephalopathy with retained foreign bodies in the 
brain, evaluated as 50 percent disabling; traumatic 
anatomical loss of the left eye, evaluated as 40 percent 
disabling; residuals of a shell fragment wound of the right 
Muscle Groups V and VI, evaluated as 30 percent disabling; 
left ear scar, evaluated as 10 percent disabling; bilateral 
tinnitus, evaluated as 10 percent disabling; and residuals of 
a shell fragment wound of the lumbar region, evaluated as 
noncompensable.  The combined evaluation is 90 percent.  He 
is also in receipt of a total rating for compensation 
purposes based on individual unemployability.

2.  On April 22, 1994, the veteran underwent a computerized 
tomography scan of the lumbar spine at the Orange Park 
Medical Center in Orange Park, Florida.

3.  The treatment rendered on April 22, 1994, did not involve 
a medical emergency.

4.  There was VA facility feasibly available to treat the 
veteran.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost 
unauthorized private medical treatment rendered on April 22, 
1994, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded and that all relevant evidence is of record.  In 
order to be entitled to payment or reimbursement for medical) 
expenses incurred without prior authorization from the VA, 
all of the following must be shown:

(a) That the treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service-
connected disability; and

(b) That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c) That no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.  38 
U.S.C.A. § 1728 (West 1999); 38 C.F.R. 
§ 17.120 (1999).

Failure to meet any one of the criteria listed above 
precludes payment by VA of the cost of unauthorized medical 
expenses.

Service connection is effect for complete paralysis of the 
right ulnar nerve, evaluated as 60 percent disabling; 
traumatic encephalopathy with retained foreign bodies in the 
brain, evaluated as 50 percent disabling; traumatic 
anatomical loss of the left eye, evaluated as 40 percent 
disabling; residuals of a shell fragment wound of the right 
Muscle Groups V and VI, evaluated as 30 percent disabling; 
left ear scar, evaluated as 10 percent disabling; bilateral 
tinnitus, evaluated as 10 percent disabling; and residuals of 
a shell fragment wound of the lumbar region, evaluated as 
noncompensable.  The combined evaluation is 90 percent 
disabling.  The veteran is also in receipt of a total rating 
for compensation purposes based on individual 
unemployability, effective from October 21, 1971.

A review of the evidence reflects that the veteran underwent 
a computerized tomography examination of the lumbar spine at 
the Orange Park Medical Center in Orange Park, Florida, on 
April 22, 1994.  At that time, the veteran reported 
complaints of back pain.  The findings were interpreted as 
showing rather marked spinal stenosis at the L3-L4 level, 
degenerative disc disease at L3-L4, L4-L5, and L5-Sl levels, 
and laminectomy has been performed at the L4-L5 level.

In a medical statement, dated in November 1994, a private 
physician noted that the veteran had fallen in December 1993 
and received private treatment on April 20, 1994, due to 
increased pain in the back and legs.  He was scheduled for a 
computerized tomography of the lumbar spine to rule out a 
herniated disk.

In December 1994, the VA Medical Administration Service 
denied the veteran's claim for payment or reimbursement of 
the cost of unauthorized medical treatment rendered on April 
22, 1994 at the Orange Park Medical Center in Orange Park, 
Florida.  At that time, it was determined that the treatment 
was nonemergent in nature and a VA medical facility was 
available.

To summarize, all three of the criteria set forth in 
38 C.F.R. § 17.120 must be satisfied in order for the veteran 
to prevail.  The question as to whether an emergency existed 
at the time of the treatment in issue is medical in nature 
and only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The evidence does not 
show that the veteran possesses medical expertise, nor is it 
contended otherwise.

The April 22, 1994, examination was conducted in order to 
evaluate the veteran's lumbar spine with regard to a history 
of pain.  There is no medical evidence of record, which 
indicates the treatment rendered was for a medical emergency, 
where a delay would have been hazardous to life or health.  
The VA Medical Administration Service has determined that the 
treatment rendered was nonemergent in nature.  The Board 
concurs with this assessment.  Accordingly, it is the Board's 
judgment that payment or reimbursement for the cost of 
unauthorized medical treatment rendered on April 22, 1994, is 
not warranted.


ORDER

Payment or reimbursement of unauthorized private outpatient 
treatment rendered on April 22, 1994, is denied.


REMAND

In reviewing the record, the Board observes that the 
administrative and medical records pertaining to the VAMC's 
denial of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred on March 1, 1994, and 
May 2, 1994, have not been forwarded to the Board for 
appellate review.

Additionally, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Accordingly, these issues are remanded for the following 
action:

1.  The veteran should be informed that 
he has the opportunity to submit any 
other additional evidence and arguments.

2.  The RO should obtain the 
administrative and medical records 
pertaining to the denial of entitlement 
to payment or reimbursement of 
unauthorized medical expenses incurred 
during a private hospitalization 
beginning on March 1, 1994, and 
entitlement to payment or reimbursement 
of unauthorized private outpatient 
treatment rendered on May 2, 1994, and 
associate them with the adjudication 
claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



